Exhibit 10.3

 

EXECUTION VERSION

 

 

TRANSITION SERVICES AGREEMENT

 

DATED AS OF JULY 17, 2017

 

BETWEEN

 

VORNADO REALTY TRUST

 

AND

 

JBG SMITH PROPERTIES

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

 

SERVICES

 

 

 

 

Section 1.01.

General

1

Section 1.02.

Quality of Services

2

Section 1.03.

Level of Service

2

Section 1.04.

Duration of Services

2

Section 1.05.

Third-Person Services

2

Section 1.06.

Responsible Personnel

3

Section 1.07.

Consultation

3

Section 1.08.

Monitoring and Reports; Books and Records; Audit Right

3

Section 1.09.

Changes to Services

4

Section 1.10.

Service Increases

4

Section 1.11.

New Services

5

Section 1.12.

Amendments to Schedule A

5

 

 

 

 

ARTICLE II

 

 

COMPENSATION; BILLING

 

 

 

 

Section 2.01.

Service Fees

5

Section 2.02.

Expenses

5

Section 2.03.

Taxes

5

Section 2.04.

Invoices

6

Section 2.05.

Payment Delay; Finance Charges

6

Section 2.06.

No Right to Set-Off

6

 

 

 

 

ARTICLE III

 

 

COOPERATION AND CONSENTS

 

 

 

 

Section 3.01.

General

6

Section 3.02.

Transition

7

Section 3.03.

Consents

7

 

 

 

 

ARTICLE IV

 

 

CONFIDENTIALITY

 

 

 

 

Section 4.01.

Recipient Confidential Information

7

Section 4.02.

Provider Confidential Information

8

Section 4.03.

Limitations on Confidential Information

9

Section 4.04.

Required Disclosure

9

Section 4.05.

Third-Person Confidential Information

10

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE V

 

 

INTELLECTUAL PROPERTY

 

 

 

 

Section 5.01.

Recipient Intellectual Property

10

Section 5.02.

Provider Intellectual Property

10

 

 

 

 

ARTICLE VI

 

 

REMEDIES AND LIMITATION OF LIABILITY

 

 

 

 

Section 6.01.

Remedies

10

Section 6.02.

Limitation of Liability

11

 

 

 

 

ARTICLE VII

 

 

INDEMNIFICATION

 

 

 

 

Section 7.01.

General

12

Section 7.02.

Indemnification Procedures

12

 

 

 

 

ARTICLE VIII

 

 

INDEPENDENT CONTRACTOR

 

 

 

 

 

ARTICLE IX

 

 

COMPLIANCE WITH LAWS

 

 

 

 

 

ARTICLE X

 

 

TERM AND TERMINATION

 

 

 

 

Section 10.01.

Term

13

Section 10.02.

Termination of this Agreement

13

Section 10.03.

Effect

14

 

 

 

 

ARTICLE XI

 

 

NOTICES

 

 

 

 

 

ARTICLE XII

 

 

DISPUTE RESOLUTION

 

 

 

 

Section 12.01.

Dispute Resolution

15

 

 

 

 

ARTICLE XIII

 

 

MISCELLANEOUS

 

 

 

 

Section 13.01.

Amendment

16

Section 13.02.

Waiver

16

Section 13.03.

Governing Law; Jurisdiction

16

Section 13.04.

Assignability

16

Section 13.05.

Subcontracting

17

 

ii

--------------------------------------------------------------------------------


 

Section 13.06.

No Third-Person Beneficiaries

17

Section 13.07.

Severability

17

Section 13.08.

Intentionally Left Blank

17

Section 13.09.

Counterparts

17

Section 13.10.

Disclaimer of Representations and Warranties

17

Section 13.11.

Remedies

18

Section 13.12.

Force Majeure

18

Section 13.13.

Specific Performance

18

Section 13.14.

Construction

19

Section 13.15.

Waiver of Jury Trial

19

Section 13.16.

Entire Agreement

20

 

 

 

SCHEDULE A TO TRANSITION SERVICES AGREEMENT

A-1

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into and
effective as of July 17, 2017 (the “Effective Date”), by and between Vornado
Realty Trust, a Maryland real estate investment trust (“Provider”), and JBG
SMITH Properties, a Maryland real estate investment trust (“Recipient”).
Provider and Recipient may each be referred to herein as a “Party,” and are
collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Provider, as general partner of its operating partnership, Vornado
Realty L.P. (“VRLP”), has determined that it is in the best interests of VRLP to
distribute to Provider and the other holders of common limited partnership units
of VRLP all of the common limited partnership interests in JBG SMITH Properties
LP (“JBG SMITH LP”), a newly formed company that will hold, directly or
indirectly, certain assets and liabilities associated with Provider’s Washington
D.C. real estate portfolio, and the board of trustees of Provider has determined
that it is in the best interests of Provider to (i) contribute to Recipient all
of the common limited partnership interests in JBG SMITH LP it receives in the
distribution by VRLP in exchange for common shares of Recipient and
(ii) distribute to holders of Provider common shares all of the common shares of
Recipient to be received by Provider in exchange for such contribution (the
“Separation”);

 

WHEREAS, Provider, VRLP, JBG SMITH LP and Recipient have entered into that
certain Separation and Distribution Agreement, dated as of July 17, 2017 (the
“Separation Agreement”), to carry out, effect, and consummate the Separation;
and

 

WHEREAS, the Parties have agreed that Provider will, or will cause one or more
of its Subsidiaries (as defined below) to, provide to Recipient or one or more
of its Subsidiaries, and Recipient and/or its Subsidiaries will receive, the
transition services described in Article I on a transitional basis following the
Separation and in accordance with the terms of, and subject to, the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises,
covenants, agreements, representations and warranties contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
SERVICES

 

Section 1.01.                                    General. In accordance with the
provisions hereof, Provider shall provide, or cause to be provided, to Recipient
and/or its Subsidiaries, and Recipient and/or its Subsidiaries shall receive,
the services described in Schedule A attached hereto, (each such service, a
“Service” and, collectively, the “Services”).  Schedule A may be amended from
time to time by written agreement of the Parties. For purposes of this
Agreement, a “Subsidiary” of any Party means a corporation or other entity of
which at least a majority of the voting power or value of equity securities is
owned, directly or indirectly, by such Party;  for the avoidance of

 

--------------------------------------------------------------------------------


 

doubt, “Subsidiary” shall include VRLP, when used with respect to Provider, and
JBG SMITH LP, when used with respect to Recipient.

 

Section 1.02.                                    Quality of Services. Provider
shall perform the Services (i) in a workmanlike and professional manner,
(ii) with the same degree of care as it exercises in performing its own
functions of a like or similar nature and to a standard that is materially
consistent to that provided by Provider with respect to Provider’s business
during the twelve (12) months immediately prior to the Separation,
(iii) utilizing persons of suitable experience, training and skill, and (iv) in
a timely manner in accordance with the provisions of this Agreement.

 

Section 1.03.                                    Level of Service. The Service
levels requested by Recipient (the “Service Levels”) shall be as set forth in
Schedule A.  Subject to Section 1.10, Service Levels may not be increased,
including the enhancement of any Services or addition of any new Services,
without the written agreement of the Parties.

 

Section 1.04.                                    Duration of Services. Subject
to the terms of this Agreement, Provider will provide (or cause to be provided)
the Services to Recipient until the earlier of, with respect to each such
Service, (i) the expiration of the period of the maximum duration for such
Service set forth in Schedule A (as may be extended in accordance with the terms
of this Agreement), or (ii) the date upon which such Service is terminated under
Section 10.02; provided, however, that Recipient shall use its commercially
reasonable efforts in good faith to transition from using the Services during
the term of this Agreement; and provided, further, that to the extent that
Provider’s ability to provide a Service is dependent on the continuation of a
related Service (and such dependence is reflected on Schedule A (including any
amendments to Schedule A in connection with a New Service pursuant to
Section 1.11 or an amendment pursuant to Section 1.12)), as the case may be,
Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such related Service.

 

Section 1.05.                                    Third-Person Services. Each
Party acknowledges and agrees that certain of the Services to be provided under
this Agreement may be provided to Recipient by third Persons (as defined below)
designated by Provider (“Third-Party Service Providers”) provided that (i) such
Third-Party Service Provider as of the Effective Time is providing the
applicable services to Provider or to Recipient (whether directly or through
Provider), (ii) Provider engages such Third-Party Service Provider to provide to
Provider one or more of the same or similar services as are being provided to
Recipient under this Agreement or (iii) Recipient consents in writing. A
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, governmental authority or other entity. To the extent so
provided, Provider shall use commercially reasonable efforts to cause such
Third-Party Service Providers to continue to provide such Services to Recipient,
consistent with the manner in which such Services had been provided historically
to Recipient; provided, however, that if any such Third-Party Service Provider
notifies Provider or its Subsidiaries that it is unable or unwilling to provide
any such Services, Provider shall promptly notify Recipient in writing, and
shall use its commercially reasonable efforts to determine the manner in which
such Services can best be provided, and, if there is any change to the Services
provided as a result, including the level or cost thereof, Provider and
Recipient shall negotiate in good faith to amend Schedule A as appropriate.

 

2

--------------------------------------------------------------------------------


 

Section 1.06.                                    Responsible Personnel. The
Parties shall each designate a point of contact for each Service listed in
Schedule A to whom any questions related to the Services provided may be
directed. The personnel (including Third-Party Service Providers) who will
provide the Services for and on behalf of Provider shall be (a) the Persons so
designated by the Parties in writing on or prior to the date of this Agreement
whether on Schedule A or otherwise and (b) the Persons agreed by the Parties in
writing after the date of this Agreement (the Persons described in clauses
(a) and (b) the “Transition Team”). From time to time after the date of this
Agreement, so long as there is no resulting increase in costs, or decrease in
the level of service for Recipient, Provider will have the right, in its
reasonable discretion, to (i) designate which of its personnel will be involved
in providing Services to Recipient, and (ii) remove and replace any such
personnel, provided, that Provider may remove existing personnel from the
Transition Team who are providing significant Services to Recipient or its
Subsidiaries only with the prior written consent of Recipient or if such
personnel are no longer employed by Provider or its affiliates (which, for the
avoidance of doubt, does not include Provider terminating the engagement of a
Third-Party Service Provider unless Provider also terminates the provision of
services by such Third-Party Provider to Provider) or such personnel or such
Third-Party Service Provider become unable to perform the applicable Services
for reasons outside the control of Provider and its affiliates. To the extent
that any Provider personnel who is performing Services hereunder leaves the
employ of Provider, becomes disabled or otherwise becomes unavailable to perform
the Services for reasons outside the control of Provider or its affiliates, the
Parties shall cooperate in good faith to determine how to provide replacement
Services to Recipient. Provider will use its commercially reasonable efforts to
limit disruption of the provision of Services to Recipient in the transition of
any Services to different personnel.  In the event that the provision of any
Service by Provider requires the cooperation and services of applicable
personnel of Recipient, Recipient will make available to Provider such personnel
as may be necessary for Provider to provide such Service. Recipient will have
the right, in its reasonable discretion, to (i) designate which of its personnel
it will make available to Provider in connection with the receipt of such
Service, and (ii) remove and replace any such personnel, so long as there is no
resulting increase in costs to Provider in providing such Service or adverse
effect on Provider’s ability to provide such Service; provided, however, that
Recipient will use its commercially reasonable efforts to limit disruption of
the provision of services by Provider in the transition of such personnel.

 

Section 1.07.                                    Consultation. The Parties agree
to review Schedule A and the Services provided thereunder no less often than
quarterly to discuss the Services and Service Levels provided during the
preceding quarter and expected to be provided during the subsequent quarter.

 

Section 1.08.                                    Monitoring and Reports; Books
and Records; Audit Right.

 

(a)                                 Provider shall maintain books and records in
reasonable and customary detail pertaining to the provision of Services pursuant
to this Agreement. Provider shall make such books and records available for
inspection by Recipient, or its authorized representatives, during normal
business hours and upon reasonable notice, and shall retain such books and
records for periods consistent with the retention policies applicable to
Provider’s business.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Upon thirty (30) days’ advance written
notice to Provider, Recipient may audit (or cause an independent third Person
auditor to audit), during regular business hours and in a manner that complies
with the confidentiality, building and security requirements of Provider, the
books, records and facilities of Provider pertaining to the provision of
Services pursuant to this Agreement to the extent necessary to determine
Provider’s compliance with this Agreement or as may otherwise be required to
ensure compliance with applicable laws or regulations. Recipient shall have the
right to audit such books, records and facilities of Provider until the end of
the sixth (6th) month after the termination of this Agreement, provided
Recipient may only audit once in any twelve (12)-month period (or on other
occasions to the extent agreed to by the Parties). Any audit under this
Section 1.08(b) shall not interfere unreasonably with the operations of
Provider. Recipient shall reimburse Provider for any reasonable, documented,
out-of-pocket costs incurred in connection with such audit unless the amount of
the overcharge or overpayment disclosed by such audit exceeds $25,000 with
respect to one or more of the following categories, each considered separately
from the others: (i) the Services set forth on Schedule A under the heading
“Information Technology” or (ii) all other Services set forth on Schedule A. The
amount of any overcharge or overpayment disclosed in an audit shall be promptly
refunded to Recipient, and the amount of any undercharge or underpayment
disclosed in an audit shall be promptly paid by Recipient to Provider.

 

Section 1.09.                                    Changes to Services. It is
understood and agreed that Provider may from time to time modify, change or
enhance the manner, nature and/or quality of any Service provided to Recipient
to the extent Provider is making a similar change in the performance of the same
services provided by or on behalf of Provider to itself and its Subsidiaries;
provided that any such modification, change or enhancement will not reasonably
be expected to negatively affect such Service (including the timing, scope or
nature thereof) in any material respect. Provider shall furnish to Recipient
substantially the same notice (in content and timing), if any, as Provider
furnishes to its own organization with respect to such modifications, changes or
enhancements (but in no event less than thirty (30) days’ notice).

 

Section 1.10.                                    Service Increases. After the
date of this Agreement, if (i) Recipient requests, or Provider reasonably
determines that Recipient’s business requires, that Provider increase, relative
to historical levels prior to the Separation, the volume, amount, level or
frequency, as applicable, of any Service provided by Provider, and (ii) such
increase is reasonably determined by Recipient as necessary for Recipient to
operate its businesses (such increase, a “Service Increase”), then Provider
shall provide such Service Increase in accordance with such request and subject
to the Parties agreeing to an amendment to Schedule A to address such Service
Increase; provided, however, that Provider shall not be obligated to provide any
Service Increase if it does not, in its reasonable judgment, have adequate
resources to provide such Service Increase or if the provision of such Service
Increase would significantly disrupt the operation of its own business. In
connection with any request for a Service Increase in accordance with this
Section 1.10, the Parties shall in good faith negotiate the terms of an
amendment to Schedule A, which amendment shall be consistent with the terms of,
and the pricing methodology used for, the applicable Service.

 

4

--------------------------------------------------------------------------------


 

Section 1.11.                                    New Services.

 

(a)                                 From time to time during the term of this
Agreement, Recipient may request that Provider provide additional or different
services which Provider is not expressly obligated to provide under this
Agreement (“New Services”). Provider shall consider such requests in good faith
and shall use commercially reasonable efforts to provide any such New Services;
provided, however, that Provider shall not be obligated to provide any New
Services if it does not, in its reasonable judgment, have adequate resources to
provide such New Services or if the provision of such New Services would
significantly disrupt the operation of its own business, or if, after
negotiations between the Parties pursuant to Section 1.11(b), the Parties fail
to reach an agreement with respect to the terms (including the Service Fees and
Expenses (as defined below)) applicable to the provision of such New Services.

 

(b)                                 In connection with any request for New
Services, except as otherwise provided in Section 1.11(a), the Parties shall in
good faith (i) negotiate the applicable Service Fee and the terms of an
amendment to Schedule A, which amendment shall describe in reasonable detail the
nature, scope, service period(s), termination provisions, the applicable Service
Fee and other terms applicable to such New Services, and (ii) determine any
costs and expenses, including any start-up costs and expenses that would be
incurred by Provider, in connection with the provision of such New Services,
which costs and expenses shall be borne solely by Recipient to the extent
reflected on the amended Schedule A.

 

Section 1.12.                                    Amendments to Schedule A. Each
amendment to Schedule A, as agreed to in writing by the Parties, shall be deemed
part of this Agreement and any changes to Services, Service Increases,
unintentionally omitted services and/or New Services set forth therein shall be
subject to the terms and conditions of this Agreement.

 

ARTICLE II
COMPENSATION; BILLING

 

Section 2.01.                                    Service Fees. In consideration
for providing the Services, Provider will charge Recipient the fees indicated
for each Service listed in Schedule A (each, a “Service Fee” and collectively,
the “Service Fees”).

 

Section 2.02.                                    Expenses. Except to the extent
provided otherwise in Schedule A, in addition to the Service Fee, Provider shall
also be entitled to charge Recipient for any reasonable, documented,
out-of-pocket costs and expenses incurred by Provider in providing the Services
(“Expenses”); provided that Expenses (other than reasonable travel costs)
greater than $25,000 in the aggregate that are not otherwise identified on
Schedule A must be pre-approved in writing by Recipient.

 

Section 2.03.                                    Taxes. In addition to any
amounts otherwise payable by Recipient pursuant to this Agreement, Recipient
shall pay, be responsible, and promptly reimburse Provider, for any sales, use,
value added, goods and services, excise, transfer, recording or similar taxes,
including any interest, penalties or additional amounts imposed with respect
thereto, imposed with respect to, or in connection with, the provision of
Services or payment of any Service Fees hereunder.

 

5

--------------------------------------------------------------------------------


 

Section 2.04.                                    Invoices. Within thirty (30)
days after the end of each calendar month, Provider shall send Recipient an
invoice that includes in reasonable detail, with such supporting documentation
as Recipient may reasonably request, the Service Fees and Expenses due for
Services provided to Recipient for such month. Payments of invoices shall be
made by check or wire transfer of immediately available funds to one or more
accounts specified in writing by Provider. Payment shall be made within thirty
(30) days after the date of receipt of Provider’s invoice. All amounts payable
to Provider hereunder shall be paid without set-off, deduction, abatement or
counterclaim. Recipient may dispute an invoice by providing written notice of
such dispute and the basis therefor to Provider. Recipient shall pay any
undisputed portion of an Invoice in accordance herewith.

 

Section 2.05.                                    Payment Delay; Finance Charges.

 

(a)                                 If Recipient fails to make any payment or
payments that exceed $100,000 individually or in the aggregate within thirty
(30) days of the date such payment was due to Provider with respect to one or
more Services and has not disputed the applicable payment or payments, Provider
shall have the right, at its sole option, upon ten (10) business days’ prior
written notice (such notice, a “Suspension Notice”), to suspend performance of
such Service or Services until payment has been received.

 

(b)                                 If Recipient fails to make any payment
within thirty (30) days of the date such payment was due to Provider, a finance
charge of five percent (5%) per annum, payable from the date of the invoice to
the date such payment is received and levied upon the balance of any such
payment, shall be due and payable to Provider. In addition, subject to
Section 2.05(c), Recipient shall indemnify Provider for its costs, including
reasonable attorneys’ fees and disbursements incurred to collect any unpaid
amount.

 

(c)                                  Recipient shall not be liable for the
payment of any finance charges or attorneys’ fees and disbursements pursuant to
this Section 2.05, and Provider shall not be authorized to suspend performance
pursuant to this Section 2.05, to the extent, but only to the extent, that
Recipient is in good faith disputing Service Fees or Expenses incurred under
Sections 2.01 and 2.02.

 

Section 2.06.                                    No Right to Set-Off. Recipient
shall pay the full amount of all Service Fees and shall not set off,
counterclaim or otherwise withhold any amount owed to Provider under this
Agreement on account of any obligation owed by Provider to Recipient (other than
agreed-upon credits, as contemplated herein).

 

ARTICLE III
COOPERATION AND CONSENTS

 

Section 3.01.                                    General. Each Party shall
reasonably cooperate with and provide assistance to the other Party in carrying
out the provisions of this Agreement. Such cooperation shall include, but not be
limited to, exchanging information, providing access to electronic systems used
in connection with the Services, making adjustments and obtaining all consents,
licenses, sublicenses or approvals necessary to permit each Party to perform its
obligations

 

6

--------------------------------------------------------------------------------


 

hereunder; provided, however, that neither Party shall be required to disclose
confidential, proprietary, privileged or competitively sensitive information to
the other Party.

 

Section 3.02.                                    Transition. At the request of
Recipient in contemplation of the termination of any Services hereunder, in
whole or in part, Provider shall cooperate with Recipient, at Recipient’s
expense, in transitioning such Services to Recipient or to any Third-Party
Service Provider designated by Recipient.

 

Section 3.03.                                    Consents. Provider will use
commercially reasonable efforts to obtain, and to keep and maintain in effect,
any third-Person licenses and consents necessary to provide the Services (the
“Consents”). The costs relating to obtaining any such licenses or Consents
obtained solely for the benefit of Recipient shall be borne by Recipient;
provided that Provider shall not incur any such costs without the prior written
consent of Recipient. If any such consent is not obtained or maintained,
Provider shall promptly notify Recipient in writing, and the Parties will
reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto.

 

ARTICLE IV
CONFIDENTIALITY

 

Section 4.01.                                    Recipient Confidential
Information. From and after the Effective Date, subject to Section 4.04, and
except as contemplated by or otherwise provided for under this Agreement or the
Separation Agreement, Provider shall not, and shall cause its affiliates and its
own and its affiliates’ officers, trustees, directors, employees, and other
agents and representatives, including attorneys, agents, customers, suppliers,
contractors, consultants and other representatives (collectively,
“Representatives”), to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person, other than to Recipient and its affiliates
(collectively, the “Recipient Group”) and their respective Representatives, and
to Provider and its affiliates (collectively, the “Provider Group”) and their
respective Representatives who reasonably need to know such information in
connection with the provision of Services under this Agreement, or use or
otherwise exploit for its own benefit or for the benefit of any third Person
(other than members of the Recipient Group), any Recipient Confidential
Information (as defined below).  For the purposes of this Agreement, “Group”
shall mean the Provider Group or the Recipient Group, as the context requires.
If any disclosures are made by members of the Recipient Group to members of the
Provider Group in connection with the provision of Services under this
Agreement, then the Recipient Confidential Information so disclosed shall be
used by the Provider Group only as required to perform the Services. Provider
shall use the same degree of care to prevent and restrain the unauthorized use
or disclosure of the Recipient Confidential Information by any member of the
Provider Group or its Representatives as it uses for its own confidential
information of a like nature, but in no event less than a reasonable standard of
care. For purposes of this Agreement, any information, material or documents
relating to the businesses currently or formerly conducted, or proposed to be
conducted, by the Recipient Group that is furnished to, or in possession of, any
member of the Provider Group, in each case in connection with the Services
provided under this Agreement and irrespective of the form of communication, and
all notes, analyses, compilations, forecasts, data, translations, studies,
memoranda or other documents prepared by members of the Provider Group, that
contain, or

 

7

--------------------------------------------------------------------------------


 

otherwise reflect, such information, material or documents is hereinafter
referred to as “Recipient Confidential Information.” Recipient Confidential
Information does not include, and there shall be no obligation hereunder, with
respect to information that (i) is or becomes generally available to the public,
other than as a result of a disclosure by a member of the Provider Group or its
Representatives not otherwise permissible hereunder, (ii) Provider can
demonstrate was or became available to the Provider Group from a source other
than the Recipient Group or its Representatives, or (iii) is developed
independently by the Provider Group without reference to the Recipient
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Provider to be bound by a
confidentiality or non-disclosure agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Recipient Group
with respect to such information.  The Parties acknowledge and agree that, from
and after the Effective Time (as defined in the Separation Agreement), all
information about the DC Business (as defined in the Separation Agreement) shall
be Recipient Confidential Information for purposes of this Agreement.

 

Section 4.02.                                    Provider Confidential
Information. From and after the Effective Date, subject to Section 4.04, and
except as contemplated by or otherwise provided for under this Agreement or the
Separation Agreement, Recipient shall not, and shall cause the members of the
Recipient Group and their respective Representatives to not, directly or
indirectly, disclose, reveal, divulge or communicate to any Person other than
members of the Provider Group and its Representatives, or members of the
Recipient Group and its Representatives, who reasonably need to know such
information in connection with the provision of services under this Agreement,
or use or otherwise exploit for its own benefit or for the benefit of any third
Person (other than members of the Provider Group), any Provider Confidential
Information (as defined below). If any disclosures are made by members of the
Provider Group to members of the Recipient Group in connection with the
provision of Services under this Agreement, then the Provider Confidential
Information (as defined below) so disclosed shall be used by the Recipient Group
only as required to receive the Services. Recipient shall use the same degree of
care to prevent and restrain the unauthorized use or disclosure of the Provider
Confidential Information by any member of the Recipient Group or its
Representatives as it uses for its own confidential information of a like
nature, but in no event less than a reasonable standard of care. For purposes of
this Agreement, any information, material or documents relating to the
businesses currently or formerly conducted (except as set forth in the last
sentence of Section 4.01), or proposed to be conducted, by the Provider Group
that is furnished to, or in possession of, any member of the Recipient Group, in
each case in connection with the Services provided under this Agreement and
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by members of the Recipient Group, that contain, or otherwise
reflect, such information, material or documents, is hereinafter referred to as
“Provider Confidential Information,” and, together with the Recipient
Confidential Information, “Confidential Information.” Provider Confidential
Information does not include, and there shall be no obligation hereunder with
respect to, information that (i) is or becomes generally available to the
public, other than as a result of a disclosure by any member of the Recipient
Group or its Representatives not otherwise permissible hereunder, (ii) Recipient
can demonstrate was or became available to the Recipient Group from a source
other than the Provider Group or its Representatives, or (iii) is developed
independently by the Recipient Group without reference to the Provider
Confidential Information; provided, however, that, in the case

 

8

--------------------------------------------------------------------------------


 

of clause (ii), the source of such information was not known by Recipient to be
bound by a confidentiality or non-disclosure agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, any member of
the Provider Group with respect to such information.

 

Section 4.03.                                    Limitations on Confidential
Information. For the duration of this Agreement, Provider agrees that access to
Recipient Confidential Information that is received from any member of the
Recipient Group during the course of the performance of this Agreement shall be
(i) limited to only those employees of the Provider Group that are providing
Services under this Agreement and who have been informed of the obligations and
restrictions under this Article IV; (ii) used only for the purpose of providing
Services pursuant to this Agreement; and (iii) shall otherwise be kept strictly
confidential by all members of the Provider Group, except that Provider may
share, to the extent necessary to provide Services pursuant to this Agreement,
such information to any member of the Provider Group or to any third Person who
may have a need to know such information for purposes of providing the Services;
provided, that any such member of the Provider Group or Third-Party Service
Provider shall have agreed to be bound by this Article IV and Provider shall be
liable for any breaches of this Article IV by any member of the Provider Group
or Third-Party Service Provider. Notwithstanding anything in this Section 4.03
to the contrary, the obligations under this Section 4.03 shall not apply to
(i) information that becomes generally available to the public other than as a
result of a disclosure, directly or indirectly, by any member of the Provider
Group or (ii) information that becomes available to any member of the Provider
Group on a non-confidential basis from a source other than any member of the
Recipient Group; provided, that such source is not known by any member of the
Provider Group, after reasonable inquiry, to be subject to an obligation of
confidentiality or other obligation of secrecy to Recipient.

 

Section 4.04.                                    Required Disclosure. Either
Party may disclose Confidential Information to the extent reasonably necessary
in connection with the enforcement of this Agreement or as required by law or
legal, regulatory or self-regulatory process (including to the extent requested
by any governmental authority, stock exchange or other self-regulatory
organization in connection with any such law or legal, regulatory or
self-regulatory process), including any tax audit or litigation. If either
Group, or any third Person with whom Provider has shared Recipient Confidential
Information received from any member of the Recipient Group during the course of
the performance of this Agreement, is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any governmental authority, stock
exchange or other self-regulatory organization or pursuant to applicable law, to
disclose or provide any Confidential Information, the Party or third Person
receiving such request or demand shall use commercially reasonable efforts to
provide the Party whose Confidential Information is subject to such request or
demand with written notice of such request or demand as promptly as practicable,
under the circumstances, so that such relevant Party shall have an opportunity
to seek an appropriate protective order. The Party or third Person receiving
such request or demand agrees to take, and to cause its Representatives to take,
at the expense of the Party whose Confidential Information is subject to such
request or demand, all other reasonable steps necessary to obtain confidential
treatment of the Confidential Information in question. Subject to the foregoing,
the Party or third Person that receives such a request or demand may thereafter
disclose or provide Confidential Information, to the extent required by

 

9

--------------------------------------------------------------------------------


 

law (as so advised by counsel), or by lawful process of such governmental
authority, stock exchange or other self-regulatory organization.

 

Section 4.05.                                    Third-Person Confidential
Information. Each Party acknowledges that it and the other members of its Group
may have in their possession confidential or proprietary information of third
Persons (such information, “Third-Person Confidential Information”) that was
received under confidentiality or non-disclosure agreements with such third
Persons. Each Party agrees that it will hold, and will cause the other members
of its Group and their respective Representatives to hold, in strict confidence,
any Third-Person Confidential Information to which it or any other member of its
respective Group has access, in accordance with the terms of any agreements
entered into between or among one (1) or more members of the applicable Party’s
Group and such third Persons; provided, that each Party has been provided with a
copy of such confidentiality or non-disclosure agreement and informed by the
other Party of the confidential and proprietary nature of the information.

 

ARTICLE V
INTELLECTUAL PROPERTY

 

Section 5.01.                                    Recipient Intellectual
Property. Except as otherwise agreed by the Parties, all data, software, or
other property or assets owned or created by Recipient, including, without
limitation, derivative works thereof, and new data or software created by
Recipient at Recipient’s expense, in connection with its receipt of Services and
all intellectual property rights therein (the “Recipient Property”), shall
remain the sole and exclusive property and responsibility of Recipient. Provider
shall not acquire any rights in any Recipient Property pursuant to this
Agreement.

 

Section 5.02.                                    Provider Intellectual Property.
Except as otherwise agreed by the Parties, all data, software or other property
or assets owned or created by Provider, including, without limitation,
derivative works thereof, and new data or software created by Provider at
Provider’s expense, in connection with the provision of Services and all
intellectual property rights therein (the “Provider Property”), shall be the
sole and exclusive property and responsibility of Provider. Recipient shall not
acquire any rights in any Provider Property pursuant to this Agreement.

 

ARTICLE VI
REMEDIES AND LIMITATION OF LIABILITY

 

Section 6.01.                                    Remedies. In the event that any
Service performed by Provider hereunder is not performed in accordance with the
provisions of Article I, then, except in the event of (A) the gross negligence
or willful misconduct of Provider or (B) any infringement by Recipient of
third-Person intellectual property in connection with the receipt of any Service
from Provider, the sole remedy of the Recipient shall be (i) to require Provider
to re-perform such Service in accordance with Article I without obligation on
the part of Recipient to make additional payments for such performance, (ii) to
obtain from Provider a credit in an equivalent amount towards the future
purchase of any Services that are contemplated by and under the terms of this
Agreement, or (iii) to replace such Service with service provided by a
Third-Party Service Provider. In the event that Recipient elects to replace any
Services with a Third-Party

 

10

--------------------------------------------------------------------------------


 

Service Provider, Provider shall be forever released from any liability arising
on account of such Service and shall not be entitled to any Service Fees in
respect of services provided by such Third-Party Service Provider to Recipient.

 

Section 6.02.                                    Limitation of Liability.

 

(a)                                 No member of the Provider Group or their
respective controlling persons, trustees, directors, officers, employees, agents
and permitted assigns (each, a “Provider Party”) shall be liable to any member
of the Recipient Group or their respective controlling persons, directors,
officers, employees, agents and permitted assigns (each, a “Recipient Party”)
for any liabilities, claims, demands, damages, judgments, losses, costs and
expenses (including, but not limited to, court costs, reasonable attorneys’ fees
and/or amounts paid in settlement) of any kind or nature, whether direct or
indirect (collectively referred to as “Damages”), of any Recipient Party
resulting from, relating to or arising in connection with, this Agreement or any
of the Services provided hereunder, except for any liability of Provider to the
extent that such Damages resulted from (i) any acts or omissions of any Provider
Party, which acts or omissions are the result of gross negligence, willful
misconduct or bad faith by such Provider Party, or (ii) Provider’s breach of its
obligations under Article IV or Article VII of this Agreement; it being
understood that nothing in this Section 6.02(a) shall impact the rights of the
Parties under Section 13.13 of this Agreement.

 

(b)                                 No Recipient Party shall be liable to any
Provider Party for any Damages to any Provider Party resulting from, relating to
or arising in connection with this Agreement, or any of the Services provided
hereunder, except for any liability of Recipient to the extent that such Damages
resulted from (i) acts or omissions of any Recipient Party, which acts or
omissions are the result of gross negligence, willful misconduct or bad faith by
such Recipient Party, or (ii) Recipient’s breach of its obligations under
Article IV or Article VII of this Agreement; it being understood that nothing in
this Section 6.02(b) shall impact the rights of the Parties under Section 13.13
of this Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY)
OR OTHERWISE, AT LAW OR EQUITY, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE, CONSEQUENTIAL OR SIMILAR DAMAGES (INCLUDING LOST
PROFITS OR DAMAGES CALCULATED ON MULTIPLES OF EARNINGS APPROACHES) IN EXCESS OF
COMPENSATORY DAMAGE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT.

 

(d)                                 Each Party agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate, and to otherwise
minimize its Damages, and those of all members of its Group and their respective
controlling persons, directors, officers, employees, agents and permitted
assigns, whether direct or indirect, resulting from, or arising in connection
with, any failure by the other Party to comply fully with its obligations under
this Agreement.

 

11

--------------------------------------------------------------------------------


 

(e)                                  In no event, whether as a result of breach
of contract, indemnity, warranty, tort (including negligence), strict liability,
or otherwise, shall the liability of any Party to the other Party for any loss
or damage arising out of, or resulting from, this Agreement or the furnishing of
Services hereunder exceed (i) if twelve months have elapsed since the Effective
Date, the aggregate Service Fees actually paid pursuant to this Agreement during
the twelve (12)-month period immediately preceding the applicable claim for
losses or damages or (ii) if twelve months have not elapsed since the Effective
Date, the aggregate Service Fees actually paid pursuant to this Agreement,
annualized.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.01.                                    General.

 

(a)                                 Provider shall indemnify and hold harmless
any Recipient Party against and from all Damages payable to third Persons
arising out of or relating to (i) a breach of Article IV of this Agreement by
Provider, (ii) the gross negligence or willful misconduct of Provider, and
(iii) any infringement by Provider of third-Person intellectual property in the
performance of any Service, in each case, except to the extent that such Damages
are a result of the breach of this Agreement, gross negligence, or willful
misconduct on the part of any Recipient Party.

 

(b)                                 Recipient shall indemnify and hold harmless
any Provider Party against and from all Damages payable to third Persons arising
out of or relating to (i) a breach of Article IV of this Agreement by Recipient,
(ii) the gross negligence or willful misconduct of Recipient, and (iii) any
infringement by Recipient of third-Person intellectual property in connection
with the receipt of any Service, in each case except to the extent that such
Damages are a result of the breach of this Agreement, gross negligence, or
willful misconduct on the part of any Provider Party.

 

Section 7.02.                                    Indemnification Procedures. The
provisions of Article IV of the Separation Agreement shall govern, mutatis
mutandis, claims for indemnification under this Article VII.

 

ARTICLE VIII
INDEPENDENT CONTRACTOR

 

In performing the Services hereunder, each Group shall operate as, and have the
status of, an independent contractor. No Party’s employees shall be considered
employees or agents of the other Party, nor shall the employees of either Party
be eligible or entitled to any benefits, perquisites, or privileges given or
extended to any of the other Party’s employees. Nothing contained in this
Agreement shall be deemed or construed to create a joint venture or partnership
between the Parties. No Party shall have any power or authority to bind or
commit any other Party.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX
COMPLIANCE WITH LAWS

 

In the performance of its duties and obligations under this Agreement, each
Party shall comply with all applicable laws in all material respects. The
Parties shall cooperate fully in obtaining and maintaining in effect all permits
and licenses that may be required for the performance of the Services.

 

ARTICLE X
TERM AND TERMINATION

 

Section 10.01.                             Term. The term of this Agreement
shall commence on the Effective Date and end on the expiration or termination of
the final Service on Schedule A, unless terminated earlier as provided in
Section 10.02. Except as may be otherwise set forth in Schedule A, and subject
to the last proviso of Section 1.04, Recipient may terminate the Information
Technology Services prior to the scheduled expiration date thereof set forth on
Schedule A by giving Provider not less than sixty (60) days’ prior written
notice, or such less time as may be agreed upon by the Parties. For the
avoidance of doubt, none of the other Services listed on Schedule A may be
terminated prior to the scheduled expiration date thereof set forth on Schedule
A. To the extent there are any break-up costs (including commitments made to, or
in respect of, personnel or third Persons due to the requirement to provide the
Services, prepaid expenses related to the Services or costs related to
terminating such commitments) reasonably incurred by Provider as a result of any
early termination of a Service by Recipient, Provider shall use its reasonable
best efforts to mitigate such costs, and Recipient shall bear such costs and
reimburse Provider in full for the same.

 

Section 10.02.                             Termination of this Agreement. This
Agreement may be terminated:

 

(a)                                 by the written agreement of the Parties;

 

(b)                                 by Provider in the event that it delivers a
Suspension Notice to Recipient and suspends delivery of one or more Services in
accordance with Section 2.05(a), and such Suspension Notice is not the subject
of a good faith dispute and is not satisfied within thirty (30) days of the date
of delivery of such Suspension Notice, provided, that Provider may only
terminate the Service or Services covered by such Suspension Notice;

 

(c)                                  by either Party upon a material breach
(other than non-payment of Service Fees or Expenses) by the other Party that is
not cured within thirty (30) days after delivery of written notice of such
breach from the non-breaching Party;

 

(d)                                 immediately by either Party, if the other
Party: (i) commences a voluntary case or other proceeding seeking bankruptcy
protection, liquidation, reorganization or similar relief, or seeks the
appointment of a trustee, receiver, liquidator or other similar official or the
taking of possession by any such official in any involuntary case or other
proceeding commenced against it, or makes a general assignment for the benefit
of creditors or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking bankruptcy
protection, liquidation, reorganization, or other relief with respect to it or

 

13

--------------------------------------------------------------------------------


 

substantially all of its debts, or seeks the appointment of a trustee, receiver,
liquidator, custodian or other similar official for such Party or any
substantial part of such Party’s property, and such involuntary case or other
proceeding remains undismissed for a period of sixty (60) days;

 

(e)                                  by either Party if all of the Services have
been terminated early in accordance with Section 10.01; or

 

(f)                                   by either Party, upon a Change in Control
(as defined below) of the other Party; it being agreed that notice of a Change
of Control will be provided by the Party undergoing a Change in Control to the
other Party not later than ten (10) days prior to signing a definitive agreement
and, in any event, not later than sixty (60) days prior to consummation of such
Change in Control.  For the purposes of this Agreement, “Change in Control”
shall mean, with respect to a Party, the occurrence after the Effective Date of
any of the following: (i) the sale, conveyance or disposition, in one or a
series of related transactions, of all or substantially all of the assets of
such Party and its Group (taken as a whole) to a third Person that is not a
member of such Party’s Group prior to such transaction or the first of such
related transactions; (ii) the consolidation, merger or other business
combination of a Party with or into any other Person, immediately following
which the then-current shareholders of the Party, as such, fail to own, in the
aggregate, at least majority voting power of the surviving Party in such
consolidation, merger or business combination, or of its ultimate publicly
traded parent; (iii) a transaction or series of transactions in which any Person
or “group” (as the term “group” is used in Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934, as amended, together with the
rules and regulations promulgated thereunder) acquires majority voting power of
such Party (other than a reincorporation or similar corporate transaction in
which each of such Party’s shareholders owns, immediately thereafter, interests
in the new parent company in substantially the same percentage as such
shareholder owned in such Party immediately prior to such transaction); or
(iv) a majority of the board of trustees of such Party ceases to consist of
individuals who have become trustees as a result of being nominated or elected
by a majority of such Party’s trustees.

 

Section 10.03.                             Effect. In the event of termination
of this Agreement in its entirety pursuant to this Article X, or upon the
expiration of the term of this Agreement, this Agreement shall cease to have
further force or effect, and neither Party shall have any liability to the other
Party with respect to this Agreement; provided that:

 

(a)                                 termination or expiration of this Agreement
for any reason shall not release a Party from any liability or obligation that
already has accrued as of the effective date of such termination or expiration,
and shall not constitute a waiver or release of, or otherwise be deemed to
adversely affect, any rights, remedies or claims which a Party may have
hereunder at law, equity or otherwise or which may arise out of or in connection
with such termination or expiration;

 

(b)                                 as promptly as practicable, following
termination of this Agreement in its entirety or with respect to any Service to
the extent applicable, and the payment by Recipient of all amounts owing
hereunder, Provider shall return all reasonably available material, inventory
and other property of Recipient held by Provider, and shall deliver copies of
all of Recipient’s

 

14

--------------------------------------------------------------------------------


 

records maintained by Provider with regard to the Services in Provider’s
standard format and media. Provider shall deliver such property and records to
such location or locations, as reasonably requested by Recipient. Arrangements
for shipping, including the cost of freight and insurance, and the reasonable
cost of packing incurred by Provider shall be borne by Recipient; and

 

(c)                                  Section 1.08, Articles IV, V, VI, VII, IX,
XI, XII and XIII, and this Section 10.03, shall survive any termination or
expiration of this Agreement and remain in full force and effect.

 

ARTICLE XI
NOTICES

 

All notices, requests, demands, claims and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given (i) when received if delivered personally;
(ii) when transmitted if transmitted by e-mail of a pdf attachment and the hard
copy is sent by the next business day by reliable overnight delivery service
(with proof of service) or hand delivery); and (iii) the business day after it
is sent, if sent for next day delivery by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), addressed as follows (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Article XI).

 

If to Provider, to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention: Corporation Counsel

Email: arice@vno.com

 

If to Recipient, to:

 

JBG SMITH Properties
4445 Willard Avenue Suite 400
Chevy Chase, Maryland 20815

Attention: Chief Legal Officer

Email: smuseles@jbg.com

 

ARTICLE XII
DISPUTE RESOLUTION

 

Section 12.01.                             Dispute Resolution. The provisions of
Article VII of the Separation Agreement shall apply, mutatis mutandis, to all
disputes, controversies or claims (whether

 

15

--------------------------------------------------------------------------------


 

arising in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with this Agreement or the transactions
contemplated hereby.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.01.                             Amendment. No provision of this
Agreement, including Schedule A, may be amended, supplemented or modified except
by a written instrument signed by both of the Parties and making specific
reference to this Agreement or to Schedule A, as applicable.

 

Section 13.02.                             Waiver.

 

(a)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party or the
Parties entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
executed by a writing signed by an authorized representative of such Party.

 

(b)                                 Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be construed to be a
waiver by the waiving Party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other Party, thereafter, to enforce each and every such provision. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege.

 

Section 13.03.                             Governing Law; Jurisdiction. This
Agreement, and the legal relations between the Parties hereto, shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws rules thereof, to the extent such rules would
require the application of the law of another jurisdiction. In addition, each of
the Parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction and venue of the Supreme Court of the State of New York, New York
County and the United States District Court for the Southern District of New
York (the “Applicable Courts”) with respect to any suit (whether at law, in
equity, in contract, in tort or otherwise) relating to or arising out of this
Agreement (other than arbitrable Disputes (as defined in the Separation
Agreement) governed by Article XII), (b) agrees that it will not, directly or
indirectly, attempt to defeat or deny such personal jurisdiction or venue by
motion or otherwise, (c) agrees that it will not, and it will cause its
subsidiaries not to, bring or support any such suit in any court other than the
Applicable Courts, (d) irrevocably agrees that any such suit (whether at law, in
equity, in contract, in tort or otherwise) will be heard and determined
exclusively in the Applicable Courts, and (e) agrees to service of process in
any such action in any manner prescribed by the laws of the State of New York.

 

Section 13.04.                             Assignability. This Agreement shall
be binding upon, and inure to the benefit of, the Parties, and their respective
successors and permitted assigns; provided, however, that no Party may assign,
delegate or transfer (by operation of law or otherwise) its respective rights,
or delegate its respective obligations, under this Agreement without the express
prior

 

16

--------------------------------------------------------------------------------


 

written consent of the other Party. Notwithstanding the foregoing, either Party
may assign its rights and obligations under this Agreement to (i) any member of
such Party’s Group; provided, however, that each Party shall at all times remain
liable for the performance of its obligations under this Agreement by any such
Group member, or (ii) any successor by merger, consolidation, reorganization,
recapitalization, acquisition or person acquiring all or substantially all of
the assets of such Party, subject to Section 10.02(f). Any attempted assignment
or delegation in violation of this Section 13.04 shall be null and void.

 

Section 13.05.                             Subcontracting. To the extent
expressly permitted under Section 1.05, Provider may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, that (i) Provider shall use the same degree of care in selecting any
subcontractors as it would if such subcontractor was being retained to provide
similar services to Provider, (ii) the use of such subcontractor will not
increase the Service Fees or Expenses payable by Recipient or result in a
decrease in the level of service for Recipient in connection with such Services,
and (iii) Provider shall, in all cases, remain responsible for ensuring that
obligations with respect to the standards of services set forth under this
Service Agreement are satisfied with respect to any Service provided by a
subcontractor hired or engaged by Provider.

 

Section 13.06.                             No Third-Person Beneficiaries. Except
for the indemnification provisions in Article VII, this Agreement is for the
sole benefit of the Parties and their successors and assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

Section 13.07.                             Severability. If any provision of
this Agreement, or the application thereof to any Person or circumstance, is
determined by a court of competent jurisdiction to be invalid, null and void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid, null and void or unenforceable, shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.

 

Section 13.08.                             Intentionally Left Blank.

 

Section 13.09.                             Counterparts. This Agreement may be
executed in one or more counterparts, each of which, when so executed and
delivered or transmitted by facsimile, e-mail or other electronic means, shall
be deemed to be an original, and all of which taken together shall constitute
but one and the same instrument. A facsimile or electronic signature is deemed
an original signature for all purposes under this Agreement.

 

Section 13.10.                             Disclaimer of Representations and
Warranties. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY
MADE IN THIS AGREEMENT OR IN ANY OF THE “TRANSACTION DOCUMENTS” (AS DEFINED IN

 

17

--------------------------------------------------------------------------------


 

THE MASTER TRANSACTION AGREEMENT, DATED AS OF OCTOBER 31, 2016, BY AND AMONG
VORNADO REALTY TRUST, VORNADO REALTY L.P., JBG PROPERTIES INC., JBG/OPERATING
PARTNERS, L.P., THE JBG PARTIES SET FORTH ON SCHEDULE A THEREOF, JBG SMITH
PROPERTIES AND JBG SMITH PROPERTIES LP), NEITHER PARTY HAS MADE, NOR DOES EITHER
PARTY HEREBY MAKE, ANY EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR
COVENANTS, STATUTORY OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE
WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS,
EXPRESS OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING
WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY EACH
PARTY.

 

Section 13.11.                             Remedies. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 13.12.                             Force Majeure.

 

(a)                                 Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as,
and to the extent to which, the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure (as defined in the Separation Agreement); provided that (i) such Party
(or such Person) shall have exercised commercially reasonable efforts to
minimize the effect of Force Majeure on its obligations, and (ii) the nature,
quality and standard of care that Provider shall provide in delivering a Service
after a Force Majeure shall again comply with Section 1.03. In the event of an
occurrence of a Force Majeure, the Party whose performance is affected thereby
shall give notice of suspension as soon as reasonably practicable to the other
stating the date and extent of such suspension and the cause thereof, and such
Party shall resume the performance of such obligations as soon as reasonably
practicable after the removal of such cause.

 

(b)                                 During the period of a Force Majeure,
Recipient shall be entitled to seek an alternative service provider with respect
to such Service(s) (and shall be relieved of the obligation to pay Service Fees
for such Service(s) throughout the duration of such Force Majeure) and shall be
entitled to permanently terminate such Service(s) if a Force Majeure shall
continue to exist for more than thirty (30) consecutive days, it being
understood that Recipient shall provide advance notice of such termination to
Provider.

 

Section 13.13.                             Specific Performance. Subject to the
provisions of Article XII, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
seek specific performance and injunctive or other equitable relief (on an
interim or permanent basis), in addition to any and all other rights and
remedies at law or in equity. The Parties agree that the remedies at law for any
breach or threatened breach, including monetary

 

18

--------------------------------------------------------------------------------


 

damages, may be inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each of the Parties to this Agreement.

 

Section 13.14.                             Construction. Any uncertainty or
ambiguity with respect to any provision of this Agreement shall not be construed
for or against any party based on attribution of drafting by either Party. The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. In this Agreement,
unless the context requires or a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument, as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof, subject to compliance with the requirements set forth herein;

 

(e)                                  reference to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
applicable law means that provision of such applicable law, from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular article, section or other
provision hereof;

 

(g)                                  “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(h)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;” and

 

(i)                                     references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

Section 13.15.                             Waiver of Jury Trial. EACH PARTY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL

 

19

--------------------------------------------------------------------------------


 

BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.15.

 

Section 13.16.                             Entire Agreement. This Agreement and
Schedule A hereto, as well as any other agreements and documents referred to
herein (including the Separation Agreement, to the extent applicable),
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties other than those set forth or referred to herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first
written above.

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By:

/s/ Alan J. Rice

 

 

Name: Alan J. Rice

 

 

Title: Senior Vice President

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

 

JBG SMITH PROPERTIES

 

 

 

 

 

 

 

By:

/s/ Stephen W. Theriot

 

 

Name: Stephen W. Theriot

 

 

Title: Chief Financial Officer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------